DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant admitted prior art Takahiro (JP-2019125994). The rejection is mapped to the translation provided by the Applicant on 06/11/2021.
Regarding claim 1, Takahiro discloses a content reproduction method for reproducing a content containing voice data and video data, the method comprising:
reading a difference period between a period for which the video data is rendered and a period for which the voice data is rendered from a storage device (grasping the time required for processing video and audio from a table that has the processing time and recognizing the difference between the video and audio processing time; see at least paragraphs 0021-0022 and 0029-0031); and


Claim 4 is rejected on the same grounds as claim 1.
Claim 5 is rejected on the same grounds as claim 1, wherein a display instrument that displays video images of the content reproduced by the content reproduction apparatus is met by display section; see at least paragraph 0039.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YASSIN ALATA/Primary Examiner, Art Unit 2426